       Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 1 of 14




 1
 2
                         UNITED STATES DISTRICT COURT
 3                      WESTERN DISTRICT OF WASHINGTON
 4
                                  AT TACOMA

 5
     Letitia Mack, individually and on behalf ) No.: _
 6                                            )
     of all others similarly situated,        )
                                              ) CLASS ACTION COMPLAINT
 7                 Plaintiff,                 )
                                              )
 8          vs.                               )
                                              )
 9                                            )
                                              )
10                                            )
     Accelerated Servicing Group LLC,         )
11
     DNF Associates LLC, Brightwater
12
     Capital LLC and John Does 1-25.
13
                   Defendant(s)
14
15         Plaintiff Letitia Mack ("Plaintiff"), by and through her attorneys, Brubaker
16
     Law Group PLLC, as and for her Complaint against Defendants Accelerated
17
18   Servicing Group LLC (“Defendant ASG”), Defendant DNF Associates LLC
19
     (“Defendant     DNF”),    Defendant    Brightwater    Capital     LLC     (“Defendant
20
21   Brightwater”) individually and on behalf of a class of all others similarly situated,
22   pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information
23
     and belief of Plaintiff’s counsel, except for allegations specifically pertaining to
24
25   Plaintiff, which are based upon Plaintiff's personal knowledge.
26
27
28
          COMPLAINT                   1                             Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 2 of 14




 1               INTRODUCTION/PRELIMINARY STATEMENT
 2
         1.     Congress enacted the Fair Debt Collection Practices Act (the
 3
 4
      “FDCPA”) in 1977 in response to the “abundant evidence of the use of abusive,

 5    deceptive, and unfair debt collection practices by many debt collectors.” 15
 6
      U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt
 7
 8    collection practices contribute to the number of personal bankruptcies, to
 9
      material instability, to the loss of jobs, and to invasions of individual privacy.”
10
11
      Id. Congress concluded that “existing laws…[we]re inadequate to protect

12    consumers,” and that “‘the effective collection of debts’ does not require
13
      ‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§
14
15    1692(b) & (c).
16
         2.     Congress explained that the purpose of the Act was not only to
17
18
      eliminate abusive debt collection practices, but also to “insure that those debt

19    collectors who refrain from using abusive debt collection practices are not
20
      competitively disadvantaged.” Id. § 1692(e). “After determining that the
21
22    existing consumer protection laws ·were inadequate.” Id. § l692(b), Congress
23
      gave consumers a private cause of action against debt collectors who fail to
24
25
      comply with the Act. Id. § 1692k.

26
27
28
        COMPLAINT                    2                              Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 3 of 14




 1                            JURISDICTION AND VENUE
 2
         3.     The Court has jurisdiction over this class action pursuant to 15 U.S.C.
 3
 4
      § 1692 et. seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over

 5    the State law claims in this action pursuant to 28 U.S.C. § 1367(a).
 6
         4.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 7
 8    § 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial
 9
      part of the events or omissions giving rise to this claim occurred.
10
11
                                 NATURE OF THE ACTION

12       5.     Plaintiff brings this class action on behalf of a class of Washington
13
      consumers under §1692 et seq. of Title 15 of the United States Code, commonly
14
15    referred to as the Fair Debt Collections Practices Act (“FDCPA”), and
16
         6.     Plaintiff is seeking damages and declaratory relief.
17
18
                                          PARTIES

19       7.     Plaintiff is a resident of the State of Washington, County of Clark,
20
      with an address of 706 NE 126th Street, Vancouver, WA 98685.
21
22
23
         8.     Defendant ASG is a "debt collector" as the phrase is defined in 15

24    U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 1840 Highland
25
      Dr., Tonawanda, New York 14150.
26
27
28
        COMPLAINT                    3                             Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                       Woodinville, WA 98072
                                                                                 206-335-8746
                                                                michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 4 of 14




 1       8.      Upon information and belief, Defendant ASG is a company that uses
 2
      the mail, telephone, and facsimile and regularly engages in business the
 3
 4
      principal purpose of which is to attempt to collect debts alleged to be due

 5    another.
 6
          9.     Defendant DNF is a "debt collector" as the phrase is defined in 15
 7
 8     U.S.C. § 1692(a)(6) and used in the FDCPA and may be served with process
 9
       upon the Cogency Global Inc., its registered agent for service of process, at
10
11
       122 East 42nd Street,18th Floor, New York, New York, 10168.

12       10.     Upon information and belief, Defendant DNF is a company that uses
13
      the mail, telephone, and facsimile and regularly engages in business the
14
15    principal purpose of which is to attempt to collect debts alleged to be due
16
      another.
17
18
          11. Defendant Brightwater is a "debt collector" as the phrase is defined in

19     15 U.S.C. § 1692(a)(6) and used in the FDCPA and may be served with
20
       process upon the Incorp Services, Inc., its registered agent for service of
21
22     process, at 99 Washington Ave, Suite 805-A, Albany, New York 12210-2822.
23
          12. Upon information and belief, Defendant Brightwater is a company
24
25
       that uses the mail, telephone, and facsimile and regularly engages in business

26     the principal purpose of which is to attempt to collect debts alleged to be due
27
       another.
28
        COMPLAINT                    4                            Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                                206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 5 of 14




 1
 2
         13.   John Does l-25, are fictitious names of individuals and businesses
 3
 4
      alleged for the purpose of substituting names of Defendants whose identities

 5    will be disclosed in discovery and should be made parties to this action.
 6
 7                                CLASS ALLEGATIONS
 8       14.   Plaintiff brings this claim on behalf of the following case, pursuant to
 9
      Fed. R. Civ. P. 23(a) and 23(b)(3).
10
11
         15.   The Class consists of:

12             a. all individuals with addresses in the State of Washington;
13
               b. to whom Defendant ASG sent a collection letter attempting to
14
15                 collect a consumer debt;
16
               c. that failed to properly identify and name the current creditor to
17
18
                   whom the debt was allegedly owed;

19             d. which letter was sent on or after a date one (1) year prior to the
20
                   filing of this action and on or before a date twenty-one (2l) days
21
22                 after the filing of this action.
23
         16.   The identities of all class members are readily ascertainable from the
24
25
      records of Defendants and those companies and entities on whose behalf they

26    attempt to collect and/or have purchased debts.
27
28
        COMPLAINT                     5                           Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                                206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 6 of 14




 1       17.    Excluded from the Plaintiff Class are the Defendants and all officer,
 2
      members, partners, managers, directors and employees of the Defendants and
 3
 4
      their respective immediate families, and legal counsel for all parties to this

 5    action, and all members of their immediate families.
 6
         18.    There are questions of law and fact common to the Plaintiff Class,
 7
 8    which common issues predominate over any issues involving only individual
 9
      class members. The principal issue is whether the Defendants' written
10
11
      communications to consumers, in the forms attached as Exhibit A, violate 15

12    U.S.C. §§ l692e and 1692g.
13
         19.    The Plaintiff’s claims are typical of the class members, as all are
14
15    based upon the same facts and legal theories. The Plaintiff will fairly and
16
      adequately protect the interests of the Plaintiff Class defined in this complaint.
17
18
      The Plaintiff has retained counsel with experience in handling consumer

19    lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor
20
      her attorneys have any interests, which might cause them not to vigorously
21
22    pursue this action.
23
         20.    This action has been brought, and may properly be maintained, as a
24
25
      class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil

26    Procedure because there is a well-defined community interest in the litigation:
27
28
        COMPLAINT                    6                              Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                  206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 7 of 14




 1            a. Numerosity: The Plaintiff is informed and believes, and on that
 2
                 basis alleges, that the Plaintiff Class defined above is so numerous
 3
 4
                 that joinder of all members would be impractical.

 5            b. Common Questions Predominate: Common questions of law and
 6
                 fact exist as to all members of the Plaintiff Class and those
 7
 8               questions predominance over any questions or issues involving
 9
                 only individual class members. The principal issue is whether the
10
11
                 Defendants’ written communications to consumers, in the forms

12               attached as Exhibit A violate 15 USC §l692e and 1692g.
13
              c. Typicality: The Plaintiff’s claims are typical of the claims of the
14
15               class members. The Plaintiffs and all members of the Plaintiff
16
                 Class have claims arising out of the Defendants' common uniform
17
18
                 course of conduct complained of herein.

19            d. Adequacy: The Plaintiff will fairly and adequately protect the
20
                 interests of the class members insofar as Plaintiff have no interests
21
22               that are adverse to the absent class members. The Plaintiff is
23
                 committed to vigorously litigating this matter. Plaintiff has also
24
25
                 retained counsel experienced in handling consumer lawsuits,

26               complex legal issues, and class actions. Neither the Plaintiff nor
27
28
       COMPLAINT                  7                              Brubaker Law Group PLLC
                                                                           14506 NE 184th Pl
                                                                     Woodinville, WA 98072
                                                                               206-335-8746
                                                              michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 8 of 14




 1                 her counsel have any interests which might cause them not to
 2
                   vigorously pursue the instant class action lawsuit.
 3
 4
                e. Superiority: A class action is superior to the other available means

 5                 for the fair and efficient adjudication of this controversy because
 6
                   individual joinder of all members would be impracticable. Class
 7
 8                 action treatment will permit a large number of similarly situated
 9
                   persons to prosecute their common claims in a single forum
10
11
                   efficiently and without unnecessary duplication of effort and

12                 expense that individual actions would engender.
13
         21.    Certification of a class under Rule 23(b)(3) of the Federal Rules of
14
15    Civil Procedure is also appropriate in that the questions of law and fact common
16
      to members of the Plaintiff Class predominate over any questions affecting an
17
18
      individual member, and a class action is superior to other available methods for

19    the fair and efficient adjudication of the controversy.
20
         22.    Depending on the outcome of further investigation and discovery,
21
22    Plaintiff may, at the time of class certification motion, seek to certify a class(es)
23
      only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).
24
25
                                 FACTUAL ALLEGATIONS

26
27
28
        COMPLAINT                    8                               Brubaker Law Group PLLC
                                                                               14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                   206-335-8746
                                                                  michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 9 of 14




 1       23.   Plaintiff repeats, reiterates and incorporates the allegations contained
 2
      in paragraphs numbered above herein with the same force and effect as if the
 3
 4
      same were set forth at length herein.

 5       24.   Some time prior to May 28, 2019, an obligation was allegedly
 6
      incurred to Continental Finance/ Matrix by Plaintiff.
 7
 8       25.   The Continental Finance/ Matrix obligation arose out of transactions
 9
      in which money, property, insurance or services which are the subject of the
10
11
      transactions were primarily for personal, family or household purposes.

12       26.   The alleged Continental Finance/ Matrix obligation is a “debt” as
13
      defined by 15 U.S.C. §1692a(5).
14
15       27.   Continental Finance/ Matrix is a “creditor” as defined by 15 U.S.C.
16
      §1692a(4).
17
18
         28.   Defendant Brightwater or Defendant DNF Associates LLC

19    purportedly purchased the alleged Continental Finance/ Matrix debt.
20
         29.   Defendant ASG was contracted by either Defendant Brightwater or
21
22    Defendant DNF Associates LLC to collect the alleged debt.
23
         30.   Defendants collect and attempt to collect debts incurred or alleged to
24
25
      have been incurred for personal, family or household purposes on behalf of

26    creditors using the United States Postal Services, telephone and internet.
27
                         Violation I – May 28, 2019 Collection Letter
28
        COMPLAINT                   9                             Brubaker Law Group PLLC
                                                                            14506 NE 184th Pl
                                                                      Woodinville, WA 98072
                                                                                206-335-8746
                                                               michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 10 of 14




 1
         31.    On or about May 28, 2019, Defendant ASG sent Plaintiff an initial
 2
 3    collection letter (the “Letter”) regarding the alleged debt currently owed. See
 4
      Exhibit A.
 5
 6       32.    This letter did not contain all the requirements of the ‘‘G Notice.''
 7    Specifically, this letter deceptively fails to identify who the current creditor is to
 8
      whom the alleged debt is owed.
 9
10       33.    The letter lists Defendant DNF Associates LLC as “Current Creditor.”
11
         34.    Yet, the body of the Letter states:
12
13       “The above Continental Finance/ Matrix account has been placed in our office
14       for collections by Brightwater Capital LLC, the owner of the account.
15
         35.    The Letter clearly contradicts itself and indicates two different, current
16
17    creditors which is impossible and therefore there is no way for the consumer to
18
      identify who the current creditor is.
19
20       36.    It is deceptive to not clearly state who the creditor is in any collection
21    letter sent to a consumer.
22
         37.    Mere illusions are not enough, but the letter must specifically and
23
24    clearly state who the creditor is.
25
26
27
28
        COMPLAINT                     10                              Brubaker Law Group PLLC
                                                                              14506 NE 184th Pl
                                                                         Woodinville, WA 98072
                                                                                  206-335-8746
                                                                  michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 11 of 14




 1       38.    Defendant has failed to provide the consumer with a proper initial
 2
      communication letter by failing to clearly identify the original and current
 3
 4
      creditors of the debt.

 5       39.    As a result of Defendants’ deceptive misleading and false debt
 6
      collection practices, Plaintiff has been damaged.
 7
 8                            COUNT I
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
 9
                         U.S.C. §1692e et seq.
10
         40.    Plaintiff repeats, reiterates and incorporates the allegations contained in
11
12    paragraphs above herein with the same force and effect as if the same were set
13
      forth at length herein.
14
15       41.    Defendant’s debt collection efforts attempted and/or directed towards
16    the Plaintiff violated various provisions of the FDCPA, including but not limited
17
      to 15 U.S.C. § 1692e.
18
19       42.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
20
      deceptive, or misleading representation or means in connection with the
21
22    collection of any debt.
23       43.    Defendant violated said section by:
24
                a. Making a false and misleading representation in violation of
25
26                 §1692e(10).
27
28
        COMPLAINT                    11                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 12 of 14




 1       44.    By reason thereof, Defendant is liable to Plaintiff for judgment that
 2
      Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual
 3
 4
      damages, statutory damages, costs and attorneys’ fees.

 5
 6                                COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
 7                         ACT 15 U.S.C. §1692g et seq.
 8
         45.    Plaintiff repeats, reiterates and incorporates the allegations contained in
 9
10    paragraphs above herein with the same force and effect as if the same were set
11    forth at length herein.
12
         46.    Defendant’s debt collection efforts attempted and/or directed towards
13
14    the Plaintiff violated various provisions of the FDCPA, including but not limited
15
      to 15 U.S.C. § 1692g.
16
17       47.    Pursuant to 15 U.S.C. §1692g, a debt collector must notify the
18    consumer of the name of the creditor to whom the debt is owed. §1692g(a)(2).
19
         48.    This notice must be clearly conveyed so that the consumer is clearly
20
21    advised as to whom the alleged debt is owed.
22
         49.    Defendant violated this section by unfairly failing to advise Plaintiff as
23
24    to the identity of the current creditor who was attempting to collect a debt from
25    her.
26
27                              DEMAND FOR TRIAL BY JURY
28
        COMPLAINT                    12                              Brubaker Law Group PLLC
                                                                             14506 NE 184th Pl
                                                                        Woodinville, WA 98072
                                                                                 206-335-8746
                                                                 michael@brubakerlawgroup.com
      Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 13 of 14




 1         50.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
 2
        hereby requests a trial by jury on all issues so triable.
 3
 4
 5
 6                                   PRAYER FOR RELIEF

 7   WHEREFORE, Plaintiff Letitia Mack, individually and on behalf of all others
 8
     similarly situated, demands judgment from Defendants ASG, Defendant
 9
10   Brightwater, Defendant DNF Convergent Outsourcing, Inc. as follows:
11
12         1.     Declaring that this action is properly maintainable as a Class Action
13
        and certifying Plaintiff as Class representative, and Michael Brubaker, Esq. as
14
15      Class Counsel;

16         2.     Awarding Plaintiff and the Class statutory damages;
17
           3.     Awarding Plaintiff and the Class actual damages;
18
19         4.     Awarding Plaintiff costs of this Action, including reasonable
20
        attorneys’ fees and expenses;
21
22         5.     Awarding pre-judgment interest and post-judgment interest; and

23         6.     Awarding Plaintiff and the Class such other and further relief as this
24
        Court may deem just and proper.
25
26
     DATED this 7th day of May, 2020.
27
28
          COMPLAINT                     13                              Brubaker Law Group PLLC
                                                                                14506 NE 184th Pl
                                                                           Woodinville, WA 98072
                                                                                    206-335-8746
                                                                    michael@brubakerlawgroup.com
     Case 3:20-cv-05455-RBL Document 1 Filed 05/14/20 Page 14 of 14




 1                                                      Respectfully submitted,
                                                        By: _/s Michael
 2
                                                        Brubaker
 3                                                      Michael Brubaker,
 4
                                                        WSBA #49804
                                                        Brubaker Law Group
 5                                                      PLLC
 6                                                      14506 NE 184th Pl
                                                        Woodinville, WA 98072
 7                                                      (206) 335-8746
 8                                                      michael@brubakerlawgr
                                                        oup.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        COMPLAINT                 14                          Brubaker Law Group PLLC
                                                                      14506 NE 184th Pl
                                                                 Woodinville, WA 98072
                                                                          206-335-8746
                                                          michael@brubakerlawgroup.com
